DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on February 5th, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on February 5th, 2021 is acknowledged and isanswered as follows. 
Applicant's remarks, see pgs. 7-8, with respect to the rejections of claims 1-13 under 35 U.S.C 103(a) have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 Claim 1 recites the limitations “a height of a metal line between said first and second metal vias” in lines 13-14, “depositing a MTJ stack on said first metal vias” in line 5, and “depositing a second metal via on MTJ structure” in line 12 which describing the metal line and the MTJ stack formed between the first and second metal vias in the same stack. According to Fig. 2 of Applicant’s specification, only MTJ 10 or MTJ 11 formed between each pair of bottom vias 40 and top vias 42 and there is no metal line formed between these pairs of bottom vias 40 and top vias 42 that connecting the MTJs 10 and 11. In fact, metal line 32 formed between another bottom vias 40 and top vias 42 that are not supplying current to the MTJ stacks. Therefore, the limitation “a height of a metal line between said first and second metal vias” is not supported by the original specification and contains new matter.
Claim 5 recites the limitations “a height of a metal line between said first and second metal vias” in lines 2-3 which raised the same issues as claim 1. 
Claim 6 recites the limitations “a height of a metal line between said first and second metal vias” in lines 3-4 which raised the same issues as claim 1. 

Claim 8 recites the limitation “a height of a metal line between said first and second metal vias” in lines 9-10 which is similar claim 1. According to Fig. 2 of Applicant’s specification, only MTJ 10 or MTJ 11 formed between each pair of bottom vias 40 and top vias 42 and there is no metal line formed between these pairs of bottom vias 40 and top vias 42 that connecting the MTJs 10 and 11. In fact, metal line 32 formed between another bottom vias 40 and top vias 42 that are not supplying current to the MTJ stacks. Therefore, the limitation “a height of a metal line between said first and second metal vias” is not supported by the original specification and contains new matter.
Claim 11 recites the limitations “a height of a metal line between said first and second metal vias” in lines 3-4 which raised the same issues as claim 1. 
Claim 12 recites the limitations “a height of a metal line between said first and second metal vias” in lines 3-4 which raised the same issues as claim 1. 
Claims 2-7 and 9-13 are being rejected for being depended claims 1 and 8 which contain new matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “said MTJ device” in line 13 and fails to recite “a MTJ device” within claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a height of a metal line between said first and second metal vias” in lines 13-14 while claim 1 recites “forming a first metal via on said metal line” in line 4. It is unclear to the Examiner where and how “a metal line” formed between the first and second metal vias within the same stack that comprising MTJ stack. According to Fig. 2 of Applicant’s specification, only MTJ 10 or MTJ 11 formed between each pair of bottom vias 40 and top vias 42 and there is no metal line formed within these pairs of bottom vias 40 and top vias 42 that connecting the MTJs 10 and 11. In fact, metal line 32 formed between another bottom vias 40 and top vias 42 that are not supplying current to the MTJ stacks. Therefore, the limitation “a height of a metal line between said first and second metal vias” is unclear and contradicting the Applicant’s specification. 
Claim 8 recites the limitation “a height of a metal line between said first and second metal vias” in lines 9-10 which is similar to claim 1. It is unclear to the Examiner where and how “a metal line” formed between the first and second metal vias within the same stack that comprising MTJ stack. According to Fig. 2 of Applicant’s specification, only MTJ 10 or MTJ 11 formed between each pair of bottom vias 40 and top vias 42 and there is no metal line formed within these pairs of bottom vias 40 and top vias 42 that connecting the MTJs 10 and 11. In fact, metal line 32 formed between another bottom vias 40 and top vias 42 that are not supplying current to the MTJ stacks. 
Claims 2-7 and 9-13 are being rejected for being depended claims 1 and 8 that having the above issues. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over TAN et al. (Pub. No.: US 2017/0092693 A1), hereinafter as Tan and further in view of Nam et al. (Pub. No.: US 2010/0181633 A1), hereinafter as Nam.

    PNG
    media_image1.png
    485
    857
    media_image1.png
    Greyscale

Regarding claim 1, Tan discloses a method for fabricating a magnetic tunneling junction (MTJ) structure in Figs. 3a comprising: providing a first metal line (forming metal line 135) (see Fig. 3a and [0064]); forming a first metal via (forming bottom electrode 162 in trench opening 155) on said first metal line (see [0068]); depositing a MTJ stack (depositing layers 164a-164d) on said first metal via wherein said first metal via acts as a bottom electrode (bottom electrode 162 in trench opening of dielectric layer 150 and dielectric liner 140 as meta vias) for said MTJ stack, wherein no additional bottom electrode is formed (only bottom electrode 162 formed) (see [0065-0068]), and wherein said MTJ stack comprises at least a pinned layer (pinned layer 164a), a barrier layer (tunneling barrier layers 164b and 164d), and a free layer (free layer 164c) (see Fig. 3a and [0042], [0071]); etching said MTJ stack not covered by a photoresist pattern (soft mask 170 of photoresist layer) to form an MTJ structure (forming MTJ stack 164) (see Fig. 3b and [0070-0071]); depositing a dielectric layer 
Tan fails to disclose wherein said MTJ structure has horizontal width equal to or greater than a horizontal width of said first metal via.
Nam discloses a method for fabricating a magnetic tunneling junction (MTJ) structure in Figs. 4A-4E comprising: forming a first metal via (bottom electrode 232) on a metal line (bottom electrode contact) (see Fig. 4A-4C and [0063-0066]), depositing a MJT stack (MTJ structure includes layers 241-246 and 248-249) on said first metal via (see Fig. 4D and [0067-0068]), wherein said MTJ structure has horizontal width equal to or greater than a horizontal width of said first metal via (see Fig. 4E and [0068]).
The MTJ stack 164 of Tan is modified to have greater horizontal width than the horizontal width of first metal via (bottom electrode 162) of Tan as same as the MTJ stack and the first metal via of Nam for arriving at the claimed structure as recited in claim 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the horizontal width of the MTJ stack of 
 Regarding claim 2, the combination of Tan and Nam discloses the method according to claim 1 wherein said first and second metal vias comprise Co, Cu, Mo, Rh, Ni, Ir, Ru, Al, TiN, TaN, or their alloys or Cu cladded with Co (see Tan, Figs. 3a, 3e and [0068], [0077]).
Regarding claim 3, the combination of Tan and Nam discloses the method according to claim 1, but fails to disclose wherein said first and second metal vias have a width of about 10 to 50 nm and a height of about 10 to 75 nm.
It would have been obvious to have wherein said first and second metal vias have a width of about 10 to 50 nm and a height of about 10 to 75 nm. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233    
Regarding claim 4, the combination of Tan and Nam discloses the method according to claim 1 further comprising over-etching said MTJ structure to remove any conductive metal re-deposition on sidewalls of said MTJ structure (MTJ stack are completely removed in second regions 110b if any conductive metal on the sidewalls) (see Tan, Fig. 3b and [0071]).
Regarding claim 5, the combination of Tan and Nam discloses the method according to claim 1 further comprising forming a top electrode layer on said MTJ structure (forming top electrode 166 in trench opening 366 of layer dielectric layer 127) (see Tan, Fig. 3e and [0076-0077]), and wherein a height of said MTJ device plus said top electrode is equal to a height of a metal line between said first and second metal vias (claim fails to define how the height being measured for each limitation, in similar concept, the Examiner interprets the height for the MTJ device plus top electrode and the metal line is measured at location of the horizontal line across stack 164 and metal line 175 from substrate surface 105, and the horizontal line locating at the top surface of top electrode 166) (see annotated Fig. 1b above).
Regarding claim 6, the combination of Tan and Nam discloses the method according to claim 1 wherein said second metal via acts as a top electrode for said MTJ structure and no additional top electrode is formed (forming top electrode 166 in trench opening 366 of layer dielectric layer 127 and no addition other top electrode) (see Tna, Fig. 3e and [0076-0077]); and wherein a height of said MTJ device plus said top electrode is equal to a height of a metal line between said first and second metal vias (claim fails to define how the height being measured for each limitation, in similar concept, the Examiner interprets the height for the MTJ device plus top electrode and the metal line is measured at location of the horizontal line across stack 164 and metal line 175 from substrate surface 105, and the horizontal line locating at the top surface of top electrode 166) (see annotated Fig. 1b above).
Regarding claim 7, the combination of Tan and Nam discloses the method according to claim 1 but fails to disclose wherein said MTJ structure has a height of between about 20 and 30 nm. 
It would have been obvious to have wherein said MTJ structure has a height of between about 20 and 30 nm. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233
Regarding claim 8, Tan discloses a complementary metal oxide semiconductor (CMOS) device in Fig. 1a comprising: a first metal line (metal line 135) (see Tan and [0035]); a first metal via (bottom electrode 162 in opening of layers 150 and 140 as meta vias) on said first metal line (see Tan and [0041]); a magnetic tunneling junction (MTJ) device (MTJ stack 164) on said first metal via wherein said first metal via acts as a bottom electrode for said MTJ device and there is no additional bottom electrode (only bottom electrode 162 formed in the opening) (see Tan and [0041-0042]); a second metal via (top electrode 166 in opening of layer 127 as metal via) on said MTJ device (see Tan and [0044]), wherein a height of said MTJ device is equal to a height of a metal line between said first and second metal vias (claim fails to define how the height being measured for each limitations, the Examiner interprets the height for the MTJ device and the metal line is measured at location of the horizontal line across stack 164 and metal line 175 from substrate surface 105 which having the same height) (see annotated Fig. 1b above); and a second metal line (combination of metal line 185) on said second metal via (see Tan and [0050]). 

Nam discloses a magnetic tunneling junction (MTJ) structure in Figs. 4A-4E comprising: forming a first metal via (bottom electrode 232) on a metal line (bottom electrode contact) (see Fig. 4A-4C and [0063-0066]), depositing a MJT stack (MTJ structure includes layers 241-246 and 248-249) on said first metal via (see Fig. 4D and [0067-0068]), wherein said MTJ structure has horizontal width equal to or greater than a horizontal width of said first metal via (see Fig. 4E and [0068]).
The MTJ stack 164 of Tan is modified to have greater horizontal width than the horizontal width of first metal via (bottom electrode 162) of Tan as same as the MTJ stack and the first metal via of Nam for arriving at the claimed structure as recited in claim 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the horizontal width of the MTJ stack of Tan as same as the MTJ stack of Nam because having the MTJ stack with wider horizontal width than the first metal via (bottom electrode) would increase the resistance of the first metal via (bottom electrode) for reducing the coercive force of the free layer and thereby reducing a critical current density necessary to switch the free layer (see Nam and [0052]).  
Regarding claim 9, the combination of Tan and Nam discloses the device according to claim 8 wherein said first and second metal vias comprise Co, Cu, Mo, Rh, Ni, Ir, Ru, Al, TiN, TaN, or their alloys or Cu cladded with Co (see Tan and [0043]).
Regarding claim 10, the combination of Tan and Nam discloses the device according claim 8, but fails to disclose wherein said first and second metal vias have a width of about 10 to 50 nm and a height of about 10 to 75 nm.
It would have been obvious to have wherein said first and second metal vias have a width of about 10 to 50 nm and a height of about 10 to 75 nm. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233    
Regarding claim 11, the combination of Tan and Nam discloses the device according to claim 8 further comprising a top electrode (contact 184 as top electrode) on said MTJ device wherein said second metal via contacts said top electrode (see Tan, Fig. 1a and [0032]); and wherein a height of said MTJ device plus said top electrode is equal to a height of a metal line between said first and second metal vias (claim fails to define how the height being measured for each limitation, in similar concept, the Examiner interprets the height for the MTJ device plus top electrode and the metal line is measured at location of the horizontal line across stack 164 and metal line 175 from substrate surface 105, and the horizontal line locating at the top surface of top electrode 166) (see annotated Fig. 1b above).
Regarding claim 12, the combination of Tan and Nam discloses the device according to claim 8 wherein said second metal via acts as a top electrode for said MTJ device and there is no additional top electrode (only top electrode 166) (see Tan Fig. 1a); and wherein a height of said MTJ device plus said top electrode is equal to a height of a metal line between said first and second metal vias (claim fails to define how the 
    Regarding claim 13, the combination of Tan and Nam discloses the device according claim 8, but fails to disclose wherein said MTJ structure has a height of between about 20 and 30 nm. 
It would have been obvious to have wherein said MTJ structure has a height of between about 20 and 30 nm. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CUONG B NGUYEN/Primary Examiner, Art Unit 2818